This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   STATE OF NEW MEXICO ex rel.
 3   HUMAN SERVICES DEPARTMENT,
 4   STATE OF CALIFORNIA, and
 5   CASSANDRA CRUZ,

 6          Plaintiff-Appellee,

 7 v.                                                                            NO. 33,251

 8 JESSIE FOX,

 9          Defendant-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
11 Mark T. Sanchez, District Judge


12   State of New Mexico
13   New Mexico Human Services Department
14   Joan McMahon
15   Hobbs, NM

16 for Appellee

17 Ching Law Firm
18 Alexander B. Ching
19 Hobbs, NM

20 for Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Chief Judge.

3   {1}   Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary reversal has been filed, and the time for doing

5 so has expired.

6   {2}   REVERSED.

7   {3}   IT IS SO ORDERED.



8                                        ___________________________________
9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 LINDA M. VANZI, Judge




                                            2